 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   DAVID M. PORTER, # 127024
     Assistant Federal Defender
 3   801 I Street, 3rd Floor
     Sacramento, CA 95814
 4   Telephone: (916) 498-5700
     Fax: (916) 498-5710
 5
     Attorneys for Defendant
 6   TROY DONAHUE BARRON
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                   )   Case No. S 96-190 JAM 2
                                                 )
11                       Plaintiff,              )   Unopposed Request to Extend Deadline
                                                 )   for Filing a Supplement or Other
12   v.                                          )   Appropriate Response; Order
                                                 )
13   TROY DONAHUE BARRON,                        )
                                                 )
14                       Defendant.              )   Judge: Honorable JOHN A. MENDEZ
                                                 )
15                                               )
16           On August 1, 2019, this Court issued an order directing the Office of the Federal
17   Defender to file a supplement or other appropriate response to defendant’s pro se motion
18   to reduce sentence under the First Step Act no later than October 31, 2019. For the
19   reasons set forth below, counsel requests an extension of the deadline to December 20,
20   2019.
21           The undersigned is the attorney responsible for assisting defendants convicted in
22   the Eastern District of California seeking sentence reductions pursuant to Section 404 of
23   the First Step Act. Defendant Troy Donahue Barron was one of three co-defendants
24   charged in 1996 in a 15-count indictment. Following an eight-day trial, the defendants
25   were convicted and Troy Barron was sentenced to life imprisonment. The government
26   and defense are taking a coordinated approach to resolving, where possible, reductions of
27   sentences under the First Step Act. Today, the government informed the undersigned that

28   it declined to stipulate to relief under the First Step Act.

      Unopposed Request to Extend Deadline for        -1-           United States v. Troy Donahue Barron,
      Filing a Supplement or Other Appropriate                                        Civ. S 96-190 JAM 2
      R          Od
 1          Accordingly, because of the extremely lengthy record and the need to meet with
 2   Mr. Barron in person, the undersigned respectfully requests an extension until December
 3   20, 2019, to file a supplement or other appropriate response to defendant’s pro se motion
 4   filed January 28, 2019. Counsel for the government, Assistant U.S. Attorney Jason Hitt,
 5   graciously indicated he has no objection to this request. A proposed order is lodged
 6   herewith.
 7   Date: November 13, 2019
 8                                               Respectfully submitted,
 9                                               HEATHER E. WILLIAMS
                                                 Federal Defender
10
11                                               /s/ David M. Porter
                                                 DAVID M. PORTER
12                                               Assistant Federal Defender
13                                               Attorneys for Defendant
                                                 TROY DONAHUE BARRON
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Unopposed Request to Extend Deadline for     -2-            United States v. Troy Donahue Barron,
      Filing a Supplement or Other Appropriate                                      Civ. S 96-190 JAM 2
      R          Od
 1                                               ORDER
 2          Pursuant to defendant’s unopposed request, and good cause appearing therefor, the
 3   Office of the Federal Defender is directed to file a supplement or other appropriate
 4   response on or before December 20, 2019.
 5          IT IS SO ORDERED.
 6   Dated: November 14, 2019                     /s/ John A. Mendez______________
                                                  HONORABLE JOHN A. MENDEZ
 7
                                                  United States District Court Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Unopposed Request to Extend Deadline for     -3-            United States v. Troy Donahue Barron,
      Filing a Supplement or Other Appropriate                                      Civ. S 96-190 JAM 2
      R          Od
